*286OPINION.
Ivins:
The taxpayers had patents which, subsequent to 1913,
undoubtedly were of considerable value. We are inclined to believe that they may have had a substantial value on March 1, 1913, and that they may have cost the taxpayers a considerable sum to secure and develop prior to that date; but the taxpayers have adduced no competent evidence of value or of the cost of securing and developing the patents, and, in the absence of evidence upon which to reverse or modify the Commissioner’s determination, we will not disturb it.